          Case 1:19-cv-01791-SKO Document 11 Filed 06/01/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8
         JUNE M. DOMINO, Ph.D.,                                  Case No. 1:19-cv-001790-NONE-SKO
 9
                             Plaintiff,                          ORDER GRANTING PLAINTIFF’S EX
10               v.                                              PARTE APPLICATION FOR
                                                                 EXTENSION OF TIME TO FILE
11       CALIFORNIA CORRECTIONAL HEALTH                          SECOND AMENDED COMPLAINT
         CARE SERVICES, et al.,
12                                                               (Doc. 14)
                             Defendants.
13                           /

14                           .                   /

15
               Plaintiff is proceeding pro se and in forma pauperis in this employment discrimination
16
     action.     On May 29, 2020, Plaintiff filed objections to the undersigned’s findings and
17
     recommendation issued May 19, 2020 (Doc. 13), along with an ex parte application to extend time
18
     to file her amended complaint. (Doc. 14.)
19
               Good cause having been presented to the court and GOOD CAUSE APPEARING
20
     THEREFOR, IT IS HEREBY ORDERED that Plaintiff is granted an extension of 30 days, or until
21
     July 6, 2020, to file her amended complaint.1 If Plaintiff needs an additional extension of time, she
22
     shall file a motion seeking same by no later July 6, 2020.
23

24 IT IS SO ORDERED.

25
     Dated:      June 1, 2020                                              /s/   Sheila K. Oberto                   .
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28
     1
      Plaintiff’s objections to the undersigned’s finding and recommendation remain referred to the (currently unassigned)
     district judge.
